Title: To John Adams from Benjamin Rush, 26 July 1809
From: Rush, Benjamin
To: Adams, John


nd,
Philadelphia July 26th: 1809.


I enclose you three numbers of Duane’s papers that you may see in what manner the late news from St James’s has operated upon one Class of our Citizens.
Your Communications Continue to excite Attention. A general wish prevails among those who read them, that they may be preserved & perpetuated in the form of a pamphlet, or of a larger Work.
My Wife and youngest daughter left me on the 8th of June last in Order to visit my daughters in Canada, One of whom Mrs Manners with her husband & two Children were to sail from Quebec for England on the 10th:  of this month. My 3rd: son James (who graduated in medicine last Spring in our University) sailed for Scotland on the 14th: of this month where, & in London he will I hope spend 18 or 20 months in completing his studies in his profession. He is said to be very promising. He passed his examinations in our University much to the satisfaction not only of his father, but of all the Professors.
My Eldest son John his since his unfortunate duel, has lost his health and with it,—his reason, and is now on his way from New Orleans to his father’s house. I feel this affliction in the most sensible manner.
My son Richard is rising into respectable business in the law. He is to be married in a shortly to an excellent woman, and is to live next door to us. We now occupy the house in which you visited us in 1794, and which was Afterwards occupied by Judge Shippen to Whom it belonged, and Who died in April 1807. Excuse this intrusion of domestic events upon your time, and believe me to be ever yours—

Benjn Rush—
PS Love as usual to all who suround your table. I rejoice in your son’s mission to Petersburgh. He deserved it.


